BALDWIN, Judge
(concurring).
The board stated that the issue raised was “whether or not a plurality of inventions, which could not be separately claimed in a single ease could be claimed together in one claim.” The board answered the question in the negative stating “[w]e believe that under 35 U.S.C. § 112 an appellant does not definitely and accurately point out his invention when he assembles a plurality of different inventions in a single claim.”
The phrase “could not be separately claimed in a single case” does not precisely describe the situation, and overly rigidifies the rule of law put forth by the board. Under the statute, specifically section 121, any number of inventions *592can be claimed in the same application even though they be wholly independent and unrelated to each other and patently, as well as patentably, distinct, if the Commissioner does not require restriction between them. The more precise question is whether independent and distinct inventions may be claimed in the same claim without violating section 112. The board’s position appears to be that if the two inventions are independent and distinct, ipso facto, claims covering both of them are indefinite and inaccurate. I cannot agree with that proposition. Assuming arguendo that the claims before us cover independent and distinct inventions,1 no reason has been put forth or is apparent why that fact renders them inaccurate or indistinct as to their meaning or as to what they cover. I therefore agree that the rejection before us should be reversed.

. Throughout the prosecution of this case appellants have strenuously contended that the tertiary amines and the quaternary amines are not independent. While the issue of “patentable distinctness” was dealt with by the examiner, the only reasoning in the record before us as to why they might be independent, the other requirement of 85 U.S.C. § 121, is a statement that “[s]pecies are ordinarily considei'ed independent inventions * * * ” in the decision on appellants' petition to the Commissioner under Patent Office Hule 144. This opinion assumes that they are independent within the meaning of the statute purely for the sake of argument, and no decision on the merits of that issue is intended to be implied.